In an action inter alla for false imprisonment, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated April 4,1974, as denied the branch of his motion which was to dismiss the second affirmative defense contained in the answer of defendant County of Nassau. Order affirmed insofar as appealed from, without costs. Since a claim for exemplary or punitive damages need not be explicitly pleaded if facts entitling the plaintiff to such damages are alleged, and since it is the position of plaintiff, as he insisted on the argument of this appeal, that his complaint is broad enough to encompass such a claim, the affirmative defense of absence of malice was properly interposed. Our determination on this appeal should not be taken as an indication that plaintiff may or should recover punitive damages against respondent. Hopkins, Acting P. J., Martuscello, Munder and Shapiro, JJ., concur.